MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                         Feb 19 2015, 9:23 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kevin Wild                                                Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Larry Anderson,                                          February 19, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1407-CR-304
        v.                                               Appeal from the Marion Superior
                                                         Court; The Honorable Marc
                                                         Rothenberg, Judge;
State of Indiana,                                        49G02-1301-MR-4295
Appellee-Plaintiff




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1407-CR-304 | February 19, 2015    Page 1 of 4
[1]   Larry Anderson challenges the sufficiency of evidence supporting his conviction

      of murder.1 He alleges the evidence did not demonstrate he was the shooter.


[2]   We affirm.


                                     Facts and Procedural History
[3]   On November 9, 2012, Anderson was driving around town with Asia Baker,

      Jalessa Hill, and Thomelia Wilson. Baker talked on the phone with Chris

      Roberts, and Roberts agreed to sell drugs to Anderson. When they arrived

      where Roberts was, Roberts and his friend, Joey Griffin, came outside to meet

      the vehicle on the street. Roberts and Anderson talked through the driver’s

      window. Griffin waited on the sidewalk. Baker, Hill, and Wilson were in the

      SUV with Anderson. Anderson shot Roberts and drove away. Anderson

      warned Baker, Hill, and Wilson to not say anything, and he gave them a

      description, quite different from his own looks, to give to the police. He

      dropped them off at Wilson’s house.


[4]   Hill, Wilson, and Griffin independently identified Anderson in photo arrays as

      the driver of the SUV, and Hill, Wilson, Baker, and Griffin identified the driver

      of the SUV as the person who shot Roberts. A jury found Anderson guilty of

      murder. The court sentenced him to fifty-eight years in the Department of

      Correction.




      1
          Ind. Code § 35-42-1-1 (2012).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1407-CR-304 | February 19, 2015   Page 2 of 4
                                     Discussion and Decision
[5]   Our standard of review is well-settled:

              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative evidence
              and reasonable inferences supporting the verdict. It is the fact-finder’s
              role, not that of appellate courts, to assess witness credibility and
              weigh the evidence to determine whether it is sufficient to support a
              conviction. To preserve this structure, when appellate courts are
              confronted with conflicting evidence, they must consider it most
              favorably to the trial court’s ruling. Appellate courts affirm the
              conviction unless no reasonable fact-finder could find the elements of
              the crime proven beyond a reasonable doubt. It is therefore not
              necessary that the evidence overcome every reasonable hypothesis of
              innocence. The evidence is sufficient if an inference may reasonably
              be drawn from it to support the verdict.
[6]   Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (quotations, citation, and

      footnote omitted) (emphasis in original).


[7]   Anderson maintains the evidence is insufficient to support his conviction of

      murder. A person commits murder when he “knowingly or intentionally kills

      another human being.” Ind. Code § 35-42-1-1 (2012). Thus, the State needed

      to prove Anderson knowingly or intentionally killed Roberts.


[8]   Anderson acknowledges Roberts was murdered, but argues he did not commit

      the murder. Anderson asserts the inconsistencies in the witnesses’ testimony

      and statements prove their unreliability and do not permit a reasonable fact-

      finder to infer he committed the murder.


[9]   While there were inconsistencies among the witnesses, we must decline

      Anderson’s invitation to reweigh the evidence. Hill, Wilson, and Griffin

      Court of Appeals of Indiana | Memorandum Decision 49A04-1407-CR-304 | February 19, 2015   Page 3 of 4
       independently identified Anderson in photo arrays as the driver of the SUV,

       and Hill, Wilson, Baker, and Griffin identified the driver of the SUV as the

       person who shot Roberts. Based on this evidence, the jury could have found

       Anderson murdered Roberts. See Holloway v. State, 983 N.E.2d 1175, 1179 (Ind.

       Ct. App. 2013) (different inferences may be possible but the inference made was

       not unreasonable). As the evidence is sufficient to support the conviction, we

       affirm.


[10]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-CR-304 | February 19, 2015   Page 4 of 4